Exhibit 3.1 CORPORATE CHARTER I, DEAN HELLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that THE MEDICAL EXCHANGE INC. did on January 23, 2004 file in this office the original Articles of Incorporation; that said Articles are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office, in Carson City, Nevada, on January 26, 2004. DEAN HELLER Secretary of State Certification Clerk DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Important: Read attached instructions before completing form. Above space is for office use only 1. Name of Corporation: THE MEDICAL EXCHANGE INC. 2. Resident Agent The Corporation Trust Company of Nevada Name and Street Name Address: (must be a Nevada address 6100 Neil Road, Suite 500, Reno, NEVADA 89511 where process may be Street Address City Zip Code served) Optional Mailing Address City State Zip Code 3. Shares: (number of shares Corporation Number of shares Number of shares Authorized to issue) With par value: 25,000,000 Par value: $ 0.001 wthout par value: NONE 4. Names & 1. T.L. SMITH Addresses, Name of Board of Directors/Trustees: 520 PIKE STREET, SUITE 2610, SEATTLE, WA 98101 (attach additional page if Street Address City State Zip Code there is more than 3 directors/trustees) 2. Name Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purposes: The purpose of this Corporation shall be: (optional-see instructions) 6. Names, Address T.L. SMITH /s/ T.L. Smith And Signature of Name Signature Incorporator: (attach additional page if 520 PIKE STREET, SUITE 2610 SEATTLE, WA 98101 there is more than 1 Address City State Zip Code incorporation) 7. Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of The Corporation Trust Company of Nevada Appointment of Resident Agent: By: /s/ Jack Caskey, ASST VP 01/23/2004 Authorized Signature of R.A. of-On Behalf of R.A. Company JACK CASKEY, ASST VP Date This form must be accompanied by appropriate fees. See attached fee schedule. Nevada Secretary of State Form 78 ARTICLE 2003 NV001 - 12/15/03 C T System Online Revised on: 11/21/03 DEAN HELLER Secretary of State 206 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of coporation: The Medical Exchange, Inc. 2. The articles have been amended as follows (provide article numbers, if available): 1.
